Peck, J.,
delivered tbe opinion of tbe court:
John E. Holland, of Upperville, Fauquier County, Yirginia, presents a claim for tbe proceeds of a quantity of wool, woolen goods, cotton warps, &c., wbicb be' alleges and proves were abandoned by bim to tbe forces of tbe United States to prevent tbeir falling into tbe custody of, and being made available by, tbe forces in rebellion against tbe Federal government.
Tbe claimant, a resident witbin tbe lines of tbe rebel forces, caused information to be given to' some of tbe officers in command of tbe Union forces tbat be owned tbe property seized, and desired tbat tbey should take it into custody in order to prevent tbe rebel forces from doing so. Tbe properly, tbe proceeds of wbicb tbe claimant now seeks by this action, is traced into tbe bands of tbe United States, and its subsequent sale and payment of tbe money received for it into tbe Treasury are made clear.
Mucb other property belonging to claimant was destroyed. For some of this, partial compensation has been made to bim.
Tbe loyalty of claimant is well estabbsbed$ be was very true to bis allegiance.
Tbe Treasury agent reports tbat no other property of like description to tbat claimed was turned over to tbe Treasury agent at Alexandria, where it is shown tbat this property went. The property when sold by tbe Treasury agent at Alexandria, realized tbe sum $1,916 17; tbe expenses of' tbe sale and those preceding it amounted to tbe sum of $45 81, leaving tbe net proceeds at $1,870 36. It is possible tbat a remnant of leather, wbicb brought at tbe sale tbe sum of two dollars, was not taken from tbe claimant; but we think tbe proof sustains tbe conclusion tbat it was bis, and we feel justified in including those proceeds, in a judgment for bim, wbicb we now direct, for the sum of $1,870 36, reported as tbe net proceeds of bis property now in tbe Treasury.